Citation Nr: 0806394	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1985 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.  The veteran testified before a Decision Review 
Officer (DRO) at the RO in February 2006 and before the 
undersigned Veterans Law Judge at the RO in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to testimony by the veteran at a September 2007 
hearing before the undersigned, he receives treatment at VAMC 
Newington for the claimed disabilities, including medication 
for sinusitis, since separation from service in 2005.  The 
claims file shows treatment only through April 2006.  The 
representative indicated that he would attempt to get the 
additional VA medical reports and associate them with the 
claims folder and would waive consideration of the additional 
records by the RO.  The additional records have not been 
received.  Thus, the RO must obtain and incorporate medical 
records from April 2006 to the present before adjudication on 
the merits.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
medical records reflecting treatment for 
knee, skin and sinus disability from VAMC 
Newington, Connecticut from April 2006 to 
the present. 

2.  After the development requested above 
has been completed to the extent possible, 
and any development performed by the RO in 
response to any newly obtained evidence, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

